                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In the Matter of:                              )
                                               )
Monster Concrete and Excavation, Inc.,         )              CASE NO.: 18-80279-CRJ11
EIN: XX-XXX8547                                )              CHAPTER 11
                                               )
       Debtor.                                 )


                    DEBTOR’S THIRD AMENDED CHAPTER 11 PLAN
                      OF REORGANIZATION DATED JUNE 21, 2019

       In accordance with 11 U.S.C. § 1127, Monster Concrete and Excavation, Inc., Debtor and

Debtor-in-possession (“Debtor”) in the above-captioned Chapter 11 case files this Third Amended

Chapter 11 Plan of Reorganization Dated June 21, 2019 (“Plan”), in the United States Bankruptcy

Court for the Northern District of Alabama, Northern Division (“Bankruptcy Court” or “Court”).

                                                   I.

                                          DEFINITIONS

       The following terms shall have the following meanings unless the context otherwise

requires and, unless otherwise indicated, the singular shall include the plural. The definitions

contained in §§ 101 and 1101 of the Bankruptcy Code shall control unless different definitions are

stated herein, in which case the definitions as stated herein shall control for purposes of this Plan.

1.01   “Accounting Fees” means accounting and/or administrative management fees for

       preparing tax returns and other financial reports.

1.02   “Administrative Expense Claim” means a Claim for any cost or expense of

       administration of the Reorganization Case allowed under § 503(b) of the Bankruptcy Code,

       including without limitation any Claim for the actual and necessary costs and expenses of

       preserving the Debtor’s estate and all allowances of compensation or reimbursement of




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                  Desc
                               Main Document    Page 1 of 27
                                                                       Monster Concrete and Excavation, Inc.
                                                                                   Case No. 18-80279-CRJ11
                                                                                                      Page 2

       expenses to the extent allowed by the Bankruptcy Court.

1.03   “Administrative Expense Claims Bar Date” means the date set by the Bankruptcy Court

       as the last day for filing all requests for payment of Administrative Expense Claims.

1.04   “Allowed Amount” means the amount of any Allowed Claim.

1.05   “Allowed Claim” means:

       (A) Any Claim in any Class:

                (i)    proof of which has been filed with the Bankruptcy Court prior to the Bar

                       Date, or which has been scheduled by the Debtor and not shown as disputed,

                       contingent, or unliquidated; and

                (ii)   to which no objection has been made within the Disclosure Statement or to

                       which no objection is filed no later than thirty (30) days after the Effective

                       Date or which has been allowed by Final Order; or

       (B)      Any Administrative Claim for which a motion or fee application has been filed and

                approved by the Court.

1.06   “Allowed Secured Claim” means a Claim that is both an Allowed Claim and a Secured

       Claim.

1.07   “Allowed Unsecured Claim” means a Claim that is both an Allowed Claim and an

       Unsecured Claim.

1.08   “Bankruptcy Code or Code” means Chapter 11 of Title 11, United States Code.

1.09   “Bankruptcy Court” or “Court” means the United States Bankruptcy Court for the

       Northern District of Alabama, Northern Division.

1.10   “Bankruptcy Rule” or “Bankruptcy Rules” means one or more of the Federal Rules of




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                       Desc
                               Main Document    Page 2 of 27
                                                                     Monster Concrete and Excavation, Inc.
                                                                                 Case No. 18-80279-CRJ11
                                                                                                    Page 3

       Bankruptcy Procedure.

1.11   “Bar Date” means the date established by the Court as the deadline for filing all Claims.

       The Court scheduled May 7, 2018, as the Bar Date for all claimants to file proofs of claim,

       including governmental units and/or agencies. Claims filed after the Bar Date, which are

       not otherwise Allowed Claims, will be disallowed and of no effect.

1.12   “Claim” means a claim or interest as defined by the Code.

1.13   Intentionally Omitted.

1.14   “Class” means one of the classes of Allowed Claims or equity interests established by the

       Plan.

1.15   “Confirmation Date” means the date on which the Court pursuant to § 1129 of the

       Bankruptcy Code enters the Confirmation Order.

1.16   “Confirmation Order” means the Final Non-Appealable Order of the Court determining

       that the Plan meets the requirements of the Bankruptcy Code and is entitled to

       confirmation.

1.17   “Court” means the United States Bankruptcy Court for the Northern District of Alabama,

       Northern Division.

1.18   “Debtor” means Monster Concrete and Excavation, Inc.

1.19   “Effective Date” means the date on which the Confirmation Order becomes a Final Order.

1.20   “Filing Date” with respect to the Debtor means February 1, 2018, the date on which the

       Reorganization Case was commenced by the Debtor filing for relief under Chapter 11 of

       the Bankruptcy Code.

1.21   “Final Decree” means the Order entered by the Bankruptcy Court which closes the case.




Case 18-80279-CRJ11         Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                      Desc
                              Main Document    Page 3 of 27
                                                                     Monster Concrete and Excavation, Inc.
                                                                                 Case No. 18-80279-CRJ11
                                                                                                    Page 4

1.22   “Final Order” means:

       A.     An order of the Court that has become conclusive of all matters adjudicated by such

              order and:

              (i)    that is not the subject of a pending appeal and for which the time to appeal

                     or seek review or rehearing of such order has expired, or

              (ii)   that is the subject of a pending appeal but has not been stayed or as to which

                     no supersede as bond has been posted.

1.23   “IRS” means the Internal Revenue Service.

1.24   “Plan” means this Plan of Reorganization and any subsequent amendments.

1.25   “Post-Petition” means the Filing Date and the period after the Filing Date.

1.26   “Pre-Petition” means the period preceding the Filing Date.

1.27   “Priority Claim” means those expenses and claims which may be provided for under 11

       U.S.C. § 507 of the Code.

1.28   “Proponent” means Debtor.

1.29   “Pro-rata Share” means the same proportions that a given Allowed Claim within a Class

       bears to the total Allowed Claim of such Class.

1.30   “Reorganization Case” with respect to the Debtor means the reorganization case under

       Chapter 11 of the Bankruptcy Code commenced by the Debtor on or about February 1,

       2018, and pending in the Bankruptcy Court under Case No. 18-80279-CRJ11.

1.31   “Secured Claim” means a Claim allowed as secured in the real or personal property of

       Debtor.




Case 18-80279-CRJ11        Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                       Desc
                             Main Document    Page 4 of 27
                                                                     Monster Concrete and Excavation, Inc.
                                                                                 Case No. 18-80279-CRJ11
                                                                                                    Page 5

1.32   “Unsecured Claim” means an allowed Claim other than an Administrative Expense

       Claim, Priority Claim, or a Secured Claim.

                                               II.

          CLASSES AND CLASSIFICATIONS OF CLAIMS AND INTEREST

1.0    Secured Claims:

       1.01   Alabama Department of Revenue: This Class consists of the Secured Claim of

              Alabama Department of Revenue.

       1.02   Caterpillar Financial Services: This Class consists of the Allowed Secured Claim

              of Caterpillar Financial Services.

       1.03 Mack Financial Services: This Class consists of the Secured Claim of Mack

              Financial Services.

       1.04   Bravo Capital: This Class consists of the Allowed Secured Claim of Bravo Capital

              Financial Services

       1.05      North Mill Credit Trust. This Class consists of the Allowed Secured Claim of

              North Mill Credit Trust which debt is owed by Monster Concrete LLC and which

              is proposed to be substantively consolidated with this case.

       1.06   Internal Revenue Service. This Class consists of the Allowed Secured Claim of

              Internal Revenue Service which debt is owed by Monster Concrete LLC and which

              is proposed to be substantively consolidated with this case.

2.0    Non-Priority General Unsecured Claims.: This Class consists of all Allowed Unsecured

       Claims.

3.0    Equity Interest Holder: This Class consists of the equity shareholder of the Debtor which




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                     Desc
                               Main Document    Page 5 of 27
                                                                          Monster Concrete and Excavation, Inc.
                                                                                      Case No. 18-80279-CRJ11
                                                                                                         Page 6

       consists of Mr. Steve Williams who owns one hundred percent (100%) of the issued and

       outstanding stock in the Debtor.

                                                 III.

          IMPAIRMENT AND TREATMENT OF CLAIMS UNDER THE PLAN

       The Plan will be summarized by incorporation of pertinent portions. Other provisions of

the Plan are extremely important, especially Article I, Definitions. The Plan should be read in full.

1.0    Secured Claims:

       1.01    Alabama Department of Revenue: This Class consists of the Allowed Secured

               Claim of Alabama Department of Revenue (“ADOR”) in the approximate amount

               of $7,519.00 and is impaired. ADOR is secured by a tax lien on the Debtor’s

               equipment, inventory and accounts receivables pursuant to a tax lien. Debtor will

               pay, settle and satisfy this debt by making monthly payments to ADOR in the

               amount of $166.43 per month for Forty-Eight months commencing on the Effective

               Date of the Plan and continuing each month thereafter until the Debt is paid in full.

               This claim includes interest at 3% per annum. This creditor will retain its lien upon

               this collateral until such time as the debt is paid in full.

       1.02    Caterpillar Financial Services: This Class consists of the Allowed Secured Claim

               of Caterpillar Financial Services in the approximate amount of $30,054.34 and is

               impaired. The Claim of Caterpillar is secured by a lien on a 320CL Hydraulic

               Excavator & Bucket. On May 29, 2018 this Court approved payment of the

               adequate protection payments by the Debtor’s to Caterpillar in the amount

               $1,851.03 per month beginning in April, 2018 [Doc. 80]. This payment includes




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                          Desc
                               Main Document    Page 6 of 27
                                                                      Monster Concrete and Excavation, Inc.
                                                                                  Case No. 18-80279-CRJ11
                                                                                                     Page 7

            interest at the contract rate of 8.95 percent. Debtor will continue to pay this debt

            pursuant to the terms of this Court’s prior order until the debt is paid in full. Debtor

            estimates that the payment period is approximately 16 months.

     1.03   Mack Financial Services: This Class consists of the Allowed Secured Claim of

            Mack Financial Services in the approximate amount of $18,414.55 and is impaired.

            The Claim of Mack is secured by a lien on a 2011 Mack Truck. The Debtor will

            pay, settle and satisfy this debt by making monthly payments to Mack in the amount

            of $426.15 per month. This payment includes interest at the contract rate of 5.25

            percent. Debtor will continue to pay This debt pursuant to the terms of This Court’s

            prior order until the debt is paid in full. Debtor estimates that the payment period

            is approximately 16 months.

     1.04   Bravo Capital: This Class consists of the Allowed Secured Claim of Bravo Capital

            Financial Services in the approximate amount of $88,444.65 and is impaired. The

            Claim of Caterpillar is secured by a lien on a 2012 John Deer 605C and a 2005

            Mack CV713 Truck. On April 26, 2018 this Court approved payment of the

            adequate protection payments by the Debtor to Bravo $10,094.76 beginning in

            April, 2018 [Doc. 66]. This payment includes interest at the contract rate. Debtor

            will continue to pay This debt pursuant to the terms of This Court’s prior order until

            the debt is paid in full. Debtor estimates that the payment period is approximately

            10 months.

            Assuming that the case of Monster Concrete is substantively consolidated with the

            case of Monster Concrete and Excavation the following additional secured claims




Case 18-80279-CRJ11       Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                         Desc
                            Main Document    Page 7 of 27
                                                                                 Monster Concrete and Excavation, Inc.
                                                                                             Case No. 18-80279-CRJ11
                                                                                                                Page 8

                 would be satisfied as follows:

        1.05     North Mill Credit Trust f/k/a EFS Credit Trust: This Class consists of the claim

                 of North Mill Credit Trust f/k/a EFS Credit Trust (hereinafter “EFS”) in the

                 approximate amount of $41,067.62 and is impaired. The Claim of EFS is secured

                 by a lien on a 2017 Rampant low boy 35 ton trailer which is owned by the Debtor

                 but used by Monster Concrete and Excavation in its operations.                       The Debtor

                 proposes that this claim be paid by Monster Concrete and Excavation, pursuant to

                 its plan, in monthly payments of $779.71 per month for 60 months with interest at

                 5.25%, per annum until the debt is paid in full. EFS shall retain its lien on this

                 collateral until the debt is paid in full.

        1.06     Internal Revenue Service:1 This Class consists of the Allowed Secured Claim of

                 the IRS. The IRS has filed a secured claim in the approximate sum of $467,808.65

                 in the Monster Concrete LLC case. The Debtor proposes that this claim be paid by

                 Monster Concrete and Excavation, pursuant to its plan of reorganization. That plan

                 proposes that MCE will pay, settle and satisfy this claim over a period of ninety-

                 two (92) months at the Internal Revenue Code interest rate of 4.00%. The Debtor

                 shall remit sixty (60) monthly payments in the sum of $4,736.34 and thirty-two (32)

                 payments in the sum of $8,486.44 to the IRS. The first monthly installment shall be

                 due on or before August 1, 2019 and subsequent installments shall be due on the

                 1st day of each month thereafter until said debt has been paid in full. The Debtor


1 Debtor’s classification of these secured tax claims is in accordance with the Bankruptcy Code. See eg. In re Tree
of Life Church, 522 B.R. 849, 861 (Bankr. D.S.C. 2015); In re Greenwood Point, LP, 445 B.R. 885, 905 (Bankr. S.D.
Ind. 2011).




Case 18-80279-CRJ11              Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                             Desc
                                   Main Document    Page 8 of 27
                                                                     Monster Concrete and Excavation, Inc.
                                                                                 Case No. 18-80279-CRJ11
                                                                                                    Page 9

             reserves the right to prepay the portion of the IRS secured claim during the

             referenced payment period.

                    The IRS shall retain its tax liens which were filed pre-petition and shall not

             be required to release said tax liens until the secured and general unsecured amounts

             of its claim have been paid in full per the terms of the confirmed plan.

                    For the tax periods listed on the amended claim filed by the IRS, the time

             periods found at 26 U.S.C. §§ 6503(b) and 6503(h) are tolled during the term for

             repayment stated in this plan.

                    For the tax periods listed on the amended claim, the time periods found at

             11 U.S.C. § 507(a)(8) are tolled during the term for repayment stated in this plan.

                    The IRS tax debt for the tax periods listed on the amended IRS claim shall

             not be the subject of any discharge entered in this case until the Debtor has complied

             with the terms of the repayment of the IRS debt as set for herein.

                    The IRS reserves the right to adjust the amount of its claim if it determined

             through the IRS administrative process that the amounts due on any tax period listed

             on the IRS claim are due to be adjusted.

2.0   Non-priority Unsecured Claims: This class consists of all allowed general unsecured

      claims which are impaired and includes those of Monster Concrete. The total amount of

      unsecured claims exceeds $547,000. The claims are of every kind and nature including

      claims arising from personal guarantees, the rejection of executory contracts, unexpired

      lease claims, deficiencies on secured claims, contract damage claims or open account

      claims and damages arising from or related to any liquidated or contingent claim. It also




Case 18-80279-CRJ11        Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                       Desc
                             Main Document    Page 9 of 27
                                                                         Monster Concrete and Excavation, Inc.
                                                                                     Case No. 18-80279-CRJ11
                                                                                                        Page 10

       includes any debt which is filed as a priority or secured claim but, which is allowed as an

       unsecured claim by the Bankruptcy Court. Holders of general unsecured claims without

       priority which are Allowed Claims as determined on or before the Effective Date of the

       Plan shall be paid on a pro rata distribution. Payment to the creditors in this class shall be

       made from the Debtors future net income. Debtor reasonably believes that creditors in this

       class will receive a distribution equal to no less than fifty percent of their Allowed Claim.

       Allowed Claims in this class shall receive monthly payments starting on the Effective Date

       of the Plan over a period of sixty consecutive months

3.0    Equity Interest Holder: This Class consists of the equity shareholder of the Debtor Mr.

       Steve Williams. Mr. Williams owns 100% of the issued and outstanding stock in Debtor.

       The claim of the equity interest holder is impaired. Mr. Williams’ will retain his equity

       interest in the Debtor, but he shall not, however, receive a distribution based on his Claim

       under the Plan until allowed administrative, priority and unsecured claimants have been

       paid or otherwise satisfied as provided for herein.


                  TREATMENT OF UCLASSIFIED ADMINISTRATIVE
                      EXPENSES AND PRIORITY TAX CLAIMS

       Administrative Expense Claims:

1.01   Heard, Ary & Dauro, LLC: This Administrative Expense Claim is unimpaired and shall
       be paid in full as of the Effective Date of the Plan unless otherwise agreed upon by the
       parties.
1.02   Davis, Redding & Associates, LLC: This Administrative Expense Claim is unimpaired

       and shall be paid in full as of the Effective Date of the Plan.

       Priority claims:




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                          Desc
                              Main Document    Page 10 of 27
                                                                         Monster Concrete and Excavation, Inc.
                                                                                     Case No. 18-80279-CRJ11
                                                                                                        Page 11

2.01   Alabama Department of Revenue: This Class consists of the Allowed Priority Claims of

       the Alabama Department of Revenue under §507(a)(8) of the Bankruptcy Code. Pre-

       petition the Debtor owed ADOR the sum of $23,072.01 for withholding taxes. This amount

       shall be payable in sixty (60) monthly payments by the Debtor remitting to ADOR equal

       monthly payments in the sum of $424.91 which payment includes interest at 4%. The first

       payment shall be due on the effective date of the Plan and subsequent payments shall be

       due on the 1st day of each monthly thereafter until said debt has been paid in full.


       2.02    Internal Revenue Service: The amended claim for pre-petition tax debt filed by

       the IRS on June 3, 2019 in the sum of $295,560.07 shall be allowed as filed.

               The unsecured priority portion of the claim in the sum of $220,869.65 shall be

       amortized over a period of sixty (60) months at the Internal Revenue Code interest rate

       4.00%. The Debtor shall remit monthly payments in the sum of $4,067.65 to the IRS. The

       first monthly installment shall be due on or before August 1, 2019 and subsequent

       installments shall be due on the 1st day of each month thereafter until said debt has been

       paid in full.

               The unsecured general portion of the claim in the sum of $74,690.42 shall be paid

       per the terms contained in Part III, paragraph 2.0 of the plan.

               The Debtor shall pay in full any liability, including tax, interest and penalty, for the

       post-petition Form 941 tax periods ended June 30, 2018, September 30, 2018 and

       December 30, 2018 by October 15, 2019 by remitting the following payments to the IRS:


               August 1, 2019                          Minimum of $15,000.00
               September 1, 2019                       Minimum of $15,000.00




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                          Desc
                              Main Document    Page 11 of 27
                                                                      Monster Concrete and Excavation, Inc.
                                                                                  Case No. 18-80279-CRJ11
                                                                                                     Page 12

            October 1, 2019                         Unpaid balance of tax debt including
                                                    applicable tax, interest and penalty.

            In the event the Debtor fails to remit any monthly payment on the IRS unsecured

     priority and general unsecured claim as each payment becomes due or pay in full the debt

     due for the Form 941 tax periods ended June 30, 2018, September 30, 2018 and

     December 30, 2018 by October 15, 2019 as set forth herein, the automatic stay will

     be considered terminated and the IRS may proceed with its legal and/or administrative

     remedies to collect any and all sums due on its amended claim.

            The Debtor shall timely file all post-petition federal Form 941 tax returns

     beginning with the Form 941 for the tax period ended March 31, 2019 and the Form 940

     tax return for the tax period ended December 31, 2019 by the due date for each respective

     tax period. Upon the filing of the applicable Form 941 and Form 940 tax returns,

     beginning with the Form 941 for the tax period ended March 31, 2019 and the Form 940

     tax return for the tax period ended December 31, 2019, to the extent there is a balance

     due the IRS, the Debtor shall remit the balance due at the time the return is filed with the

     IRS.

            During the pendency of the repayment period for the pre-petition tax debt owed

     to the IRS, in the event the Debtor fails to timely file any and all post-petition federal

     Form 941 tax returns beginning with the Form 941 for the tax period ended March 31,

     2019 and the Form 940 tax return beginning with the tax period December 31, 2019

     and remit any balance due the IRS; the automatic stay will be considered terminated

     and the IRS may proceed with its legal and/or administrative remedies to collect any

     and all sums due on its amended claim and any post-petition liability.




Case 18-80279-CRJ11        Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                         Desc
                            Main Document    Page 12 of 27
                                                                        Monster Concrete and Excavation, Inc.
                                                                                    Case No. 18-80279-CRJ11
                                                                                                       Page 13

       For the tax periods listed on the claim filed by the IRS, the time periods found at 26

       U.S.C. §§ 6503(b) and 6503(h) are tolled during the term for repayment stated in this

       plan.   The IRS tax debt for the tax periods listed on the IRS claim shall not be the

       subject of any discharge entered in this case until the Debtor has complied with the

       terms of the repayment of the terms of the secured, unsecured priority and general

       unsecured debt of the IRS debt as set for herein.

               For the tax periods listed on the amended claim, the time periods found at 11

       U.S.C. § 507(a)(8) are tolled during the term for repayment stated in this plan.

       The IRS reserves the right to adjust the amount of its claim if it determined through

       the IRS administrative process that the amounts due on any tax period listed on the

       IRS claim are due to be adjusted.

                                                 IV.

                   PROVISIONS FOR REJECTION AND ASSUMPTION
                           OF EXECUTORY CONTRACTS

       Debtor is not aware of any additional executory contracts or unexpired leases to which it

is a party. To the extent such exists it is to be rejected upon confirmation. All parties to any

executory contract or lease rejected shall have thirty (30) days from the Confirmation Date in

which to file a claim for damages, if any, resulting from such rejection or such claims will be

disallowed and will not be eligible to participate in distributions under this Plan.

                                                 V.

                          MEANS OF EXECUTION OF THE PLAN

       5.01    Means of Implementation of the Plan/ SUBSTANTIVE CONSOLIDATION

       As part of the implementation of its Plan, the Debtor intends on substantively consolidating




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                         Desc
                              Main Document    Page 13 of 27
                                                                       Monster Concrete and Excavation, Inc.
                                                                                   Case No. 18-80279-CRJ11
                                                                                                      Page 14

its case with that of Monster Concrete LLC, Case No. 18-80280 upon confirmation of this Plan.

Substantive consolidation involves the pooling of the assets and liabilities of two or more related

entities; the liabilities of the entities involved are then satisfied from the common pool of assets

created by consolidation. Eastgroup Properties v. S. Motel Ass'n, Ltd., 935 F.2d 245, 248 (11th

Cir. 1991). Substantive Consolidation is appropriate where there is substantial identity between

the entities to be consolidated and consolidation is necessary to avoid some harm or to realize

some benefit.

        Debtor submits that substantive consolidation is appropriate in this case. As noted above,

both companies are owned by the same individual. While Monster Concrete and Excavation’s

scope of work included excavation, the companies essentially did the same type of work for their

customers. Also, both companies utilized the same employees and operated out of the same

physical location.

       All business currently being done by the two companies, is being done through Monster

Concrete and Excavation. Furthermore, many of the assets owned by Monster Concrete were used

by Monster Concrete and Excavation in its ordinary course of business. There is no written lease

or other agreement between the two companies regarding the compensation for the use of this

equipment. Monster Concrete and Excavation paid the creditors who had liens on the equipment

owed by Monster Concrete in exchange for the use of the equipment. Also, the two companies

share many of the same creditors namely the Internal Revenue Service. There would also be cost

savings by avoiding duplication by consolidation and consolidation will recognize that which has

been intended; that the two companies really are just one.

       Absent substantive consolidation the unsecured creditors of Monster Concrete will be paid




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                        Desc
                              Main Document    Page 14 of 27
                                                                        Monster Concrete and Excavation, Inc.
                                                                                    Case No. 18-80279-CRJ11
                                                                                                       Page 15

little if any portion of their claim. Moreover, the creditors of Monster Concrete and Excavation

will not be prejudiced by substantive consolidation. In fact, they actually benefit by Monster

Concrete and Excavation using equipment belonging to Monster Concrete and thereby avoiding

having to spend additional monies to purchase new equipment. These savings can then be used to

as part of the plan payments to the creditors of both Monster Concrete and Monster Concrete and

Excavation.

       A further reason for allowing substantive consolidation of the two entities is because

Monster Concrete and Excavation is likely the successor to Monster Concrete. Although there are

no actual merger or acquisition agreements formally merging the two entities, Alabama law

recognizes that a successor entity may become liable the debts of another if four factors are present.

They are: 1) a basic continuity of the enterprise including, a retention of key personnel, assets,

general business operations and the Sellers name; 2) The seller corporation ceased ordinary

business operations, liquidated, and dissolved soon after distribution of consideration received

from the buying corporation; 3) The purchasing corporation assumed those liabilities and

obligations of the seller ordinarily necessary for the continuation of the normal business operations

of the seller corporation; and 4) the purchasing corporation held itself out to the world as the

effective continuation of the seller corporation. Prattville Mem'l Chapel v. Parker, 10 So. 3d 546,

556 (Ala. 2008).


       All of these factors are present in this case to a certain degree. Certainly, there was a

continuity of the enterprise with the retention of key personnel, business operations and location.

Also, the prior entity Monster Concrete ceased operations and Monster Concrete and Excavation

began paying the debts of Monster Concrete when using its assets. Additionally, Monster Concrete




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                         Desc
                              Main Document    Page 15 of 27
                                                                        Monster Concrete and Excavation, Inc.
                                                                                    Case No. 18-80279-CRJ11
                                                                                                       Page 16

and Excavation held itself out as the continuation of Monster Concrete. Thus, there are grounds

to find, separate and apart from the request for substantial consolidation, that Monster Concrete

and Excavation is the mere continuation of Monster Concrete and therefore responsible for its

debts. Furthermore, Alabama law also supports the substantive consolidation of the two cases.

Section 10A-2-11.03 of the Alabama Code allows for a merger of companies which is adopted by

the board of directors and approved by their respective shareholders.

       The Debtor, by continuing to operate its business, has increased the likelihood of the

success of the Plan. Debtor will implement the terms of the Plan by making payments to creditors

from Debtor’s post-petition income. By restructuring its debt the Debtor has increased the

likelihood of the success of the Plan.    The Debtor’s operating statements filed with this Court

support the Debtor’s ability to make the plan payments and therefore the plan is feasible. Debtor

shall also execute such additional documents as are necessary to comply with the terms of the Plan.

       5.02    Execution of All Documents. The Plan authorizes the Debtor to execute all

documents necessary to carry out the terms of the Plan.

       5.03    Objections to Claims and Allowance. No payment or distribution shall be made

to the holder of a Claim against which an objection has been filed within thirty (30) days of the

Effective Date until any such objection to a Claim has been determined by Final Order of the

Court. Disputed and unliquidated Claims shall be estimated for purposes of voting and unless the

Court orders otherwise, payments to holders of contested claims that are subsequently allowed

shall be made in accordance with the terms of the Plan. Contest of Claims shall be filed with the

Court no later than sixty (60) days after the Effective Date.

       5.04    Amendments to Claims and Requests for Payment of Administrative Expense




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                         Desc
                              Main Document    Page 16 of 27
                                                                        Monster Concrete and Excavation, Inc.
                                                                                    Case No. 18-80279-CRJ11
                                                                                                       Page 17

Claims; Claims Filed After the Bar Dates. Unless otherwise provided in a Final Order of the

Bankruptcy Court:

       (a)     after the Bar Date, a Claim on account of which a Proof of Claim is not timely filed

in accordance with the Plan, the Bankruptcy Code, the Bankruptcy Rules or an Order of the

Bankruptcy Court, may not be filed or amended without the authorization of the Bankruptcy Court

and, even with such Bankruptcy Court authorization, may be amended by the holder of such Claim

solely to decrease, but not to increase, the face amount or priority;

       (b)     except as otherwise provided herein, after the Administrative Expense Claims Bar

Date, a Claim on account of which a request for payment of Administrative Expense Claim is not

timely filed may not be filed or amended without the authorization of the Bankruptcy Court and,

even with such Bankruptcy Court authorization, may be amended by the holder of such Claim

solely to decrease, but not to increase, the face amount or priority; and

       (c)     Except as otherwise provided in the Plan, any new or amended Claim filed after the

Bar Date or the Administrative Expense Claims Bar Date (as applicable) shall be deemed

Disallowed in full and expunged without any action by the Plan Proponent, unless the holder of

such Claim has obtained prior Bankruptcy Court authorization for the filing. The holder of a Claim

which is disallowed pursuant to this Section 5.04 shall not receive any distribution on account of

such Claim. The Plan Proponent shall file with the Bankruptcy Court and serve on the holder of

any Claim whose Claim is deemed Disallowed pursuant to this Section 5.04, but whose Proof of

Claim or request for payment of an Administrative Expense Claim is subsequently deemed timely

filed or Allowed notwithstanding this Section 5.04 by a Final Order of the Bankruptcy Court, any

Objection to such Claim or request for estimation thereof within sixty (60) days (or such later date




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                         Desc
                              Main Document    Page 17 of 27
                                                                          Monster Concrete and Excavation, Inc.
                                                                                      Case No. 18-80279-CRJ11
                                                                                                         Page 18

as the Bankruptcy Court shall approve) after any such order becomes a Final Order.

        5.05    Retention of Assets. Except as provided for in the Plan, or in the order confirming

the Plan, on the Confirmation Date, the Debtor shall be vested with all of the property of the estate,

and the Debtor shall retain all property rights free and clear of all liens, charges, and other interests

of the creditors.

                                                  VI.

                    MODIFICATION AND CONFIRMATION OF THE PLAN

        6.01    Pre-Confirmation Modifications. Debtor may propose modifications hereof at

any time prior to Confirmation without leave of this Court, upon such notice as may be required

by this Court. If such modification is made after acceptance hereof, this Plan as so modified shall

be deemed accepted by all holders of Claims and Equity Interests that have previously accepted

this plan, provided that this Court finds that such modification would not materially and adversely

change the treatment of the holders of Claims or Equity Interests that have not accepted such

modification in writing.

        6.02    Post-Confirmation Modifications.

        (a)     Except as provided in Subsection (b) of this section, Debtor may modify this Plan

after Confirmation only if this Court determines that this Plan as so modified meets all of the

requirements for confirmation.

        (b)     Notwithstanding Subsection (a) of this section, the Debtor may modify this Plan

during the period between the Confirmation Date and the "substantial consummation," provided

that this Court determines only that such modification does not materially and adversely change

the treatment of Claims or Equity Interests but merely remedies a defect or omission or reconciles




Case 18-80279-CRJ11           Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                          Desc
                               Main Document    Page 18 of 27
                                                                         Monster Concrete and Excavation, Inc.
                                                                                     Case No. 18-80279-CRJ11
                                                                                                        Page 19

an inconsistency in or between this Plan and/or the Confirmation Order in such manner as may be

necessary to carry out the purposes and effect hereof.

       6.03     Effect of Confirmation.

       (a)     Upon Confirmation, the provisions hereof shall bind the Debtor and each holder of

a Claim whether or not (1) the Claim of such holder is impaired hereunder, or (2) such holder has

accepted this plan.

       (b)     Except as otherwise provided herein or in the Confirmation Order, Confirmation

vests all of the property of the estate in Debtor, free and clear of all Claims.

       (c)     Except as provided for in § 1141(d)(5), Confirmation discharges the Debtor from

any debt that arose before the Confirmation Date and any Claim of a kind specified in §§ 502(g),

502(h), or 502(i) of the Bankruptcy Code, whether or not (1) a proof of claim is filed with respect

thereto, (2) the debt appears in the schedules of liabilities filed by the Debtor, (3) the debt is

allowed, or (4) the holder of such debt has accepted this Plan.

       (d)     Confirmation shall constitute approval or ratification by this Court of the

assumption or rejection of the Debtor’s executory contracts and unexpired leases pursuant to

Section IV hereof.

       (e)     Confirmation shall constitute approval by this Court of all financing arrangements,

leases, contracts, and other actions that the Debtor proposes in the Disclosure Statement or herein,

to enter into, make, or take in connection with implementation hereof, including the execution of

any documents as of the Effective Date.




Case 18-80279-CRJ11           Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                         Desc
                               Main Document    Page 19 of 27
                                                                       Monster Concrete and Excavation, Inc.
                                                                                   Case No. 18-80279-CRJ11
                                                                                                      Page 20

                                                VII

                                          DISCHARGE

       Except as otherwise provided in the Plan or in the Confirmation Order, confirmation

creates a discharge effective as of the date of entry of the Confirmation Order, of any and all debts

of the Debtor that arose at any time before the Confirmation, including but not limited to, all

principal and interest, whether accrued before or after the Filing Date, pursuant to § 1141 (d) (1)

and 506 (d) of the Code. The discharge shall be effective as to each Claim, regardless of whether

a proof of claim therefor was filed, whether the Claim is an allowed claim, or whether the holder

thereof votes to accept the Plan. The rights afforded in the Plan shall be in exchange for and in

complete satisfaction, discharge and release of all Claims and interests of any nature whatsoever.

All creditors shall be precluded from asserting against the Debtor or its assets or properties any

claim which arises from or relates to any act, omission or transaction of any kind that occurred

prior to the Confirmation Date.


                                                VIII

               RETENTION, ENFORCEMENT AND WAIVER OF CLAIMS

       8.1     Pursuant to § 1123(b) (3) of the Code, the Debtor shall retain and may enforce any

and all claims of the Debtor except claims waived, relinquished, or released in accordance with

the Plan.

       8.2     No party in interest except the Debtor shall maintain or commence an action to

recover a preference as defined in § 547(b) of the Code after the Confirmation Order is entered.

       8.3     Contests of Claims shall be filed with the Court not later than thirty (30) days after

the Effective Date.




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                        Desc
                              Main Document    Page 20 of 27
                                                                      Monster Concrete and Excavation, Inc.
                                                                                  Case No. 18-80279-CRJ11
                                                                                                     Page 21

                                               IX.

                             JURISDICTION OF THE COURT

       9.01   Continuing Jurisdiction. The Court shall retain and have exclusive jurisdiction

over the Reorganization Case for the following purposes:

       (a)    To determine any and all objections to the allowance of Claims or Interests;

       (b)    To determine any and all applications for allowances of compensation and

              reimbursement of expenses and any other fees and expenses authorized to be paid

              or reimbursed under the Bankruptcy Code or the Plan;

       (c)    To determine any applications or motions pending on the Effective Date for the

              rejection, assumption, or assumption and assignment of any executory contract and

              to hear and determine, and if need be, to liquidate any and all Claims arising

              therefrom;

       (d)    To determine any and all applications, adversary proceedings, and contested

              matters that may be pending on the Effective Date;

       (e)    To consider any modification of this Plan, remedy any defect or omission or

              reconcile any inconsistency in any Order of the Court, to the extent authorized by

              the Court;

       (f)    To determine all controversies, suits, and disputes that may arise in connection with

              the interpretation, enforcement, or consummation of the Plan or that may involve

              or affect the value of assets of the Company administered by the Plan;

       (g)    To consider and act on the compromise and settlement of any Claim against or

              cause of action by or against the Debtor arising under or in connection with the




Case 18-80279-CRJ11        Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                         Desc
                            Main Document    Page 21 of 27
                                                                      Monster Concrete and Excavation, Inc.
                                                                                  Case No. 18-80279-CRJ11
                                                                                                     Page 22

               Plan;

       (h)     To issue such orders in aid of execution of the Plan to the extent authorized by §

               1142 of the Bankruptcy Code;

       (i)     To enforce the workout agreement;

       (j)     To determine such other matters as may be set forth in any order or orders

               confirming the Plan or which may arise in connection with the Plan or any other

               Order or Orders confirming the Plan.

                                                    X.

                              MISCELLANEOUS PROVISIONS

       10.1    Prior Court Orders. All prior orders entered by the United States Bankruptcy

Court for the Northern District of Alabama are hereby incorporated by reference, including their

terms, conditions, benefits, requirements and obligations.

       10.01 Cramdown. With respect to any class not accepting the Plan, the Proponent does

hereby request confirmation of the Plan pursuant to § 1129(b) of the Bankruptcy Code on the

grounds that the Plan does not discriminate unfairly and is fair and equitable with respect to each

class of claims that are impaired.

       10.2    Quarterly Fees. The Debtor will be making its quarterly fees to the Bankruptcy

Administrator pursuant to 28 U.S.C. § 1930. Debtor will continue to make these payments as

required post-petition.

       10.3    Compliance with Tax Requirements. In connection with the Plan, the Debtor

will comply with all withholding and reporting requirements imposed by federal, state and local

taxing authorities, and all distributions hereunder shall be subject to such withholding and




Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                       Desc
                              Main Document    Page 22 of 27
                                                                        Monster Concrete and Excavation, Inc.
                                                                                    Case No. 18-80279-CRJ11
                                                                                                       Page 23

 reporting requirements.

         10.4    Retention of Liens. Each creditor whose claim is secured by a lien or mortgage

 on property of the Debtor shall retain such lien or mortgage until such creditor’s claim is paid in

 full according to the treatment proposed under the Plan at which time the lien shall be released.

         10.5    Employment and Payment of Professionals.

         (a)     During the period between the Confirmation Date and the Effective Date, Debtor

         may (1) continue to avail itself of the services of professional persons whose employment

         was approved at or prior to Confirmation in completing the administration of this case and

         in the consummation and performance hereof, and (2) if necessary and with the approval

         of this Court, employ additional professional persons to render such services.

         (b)     With respect to services rendered and expenses incurred in or in connection with

         this case during such period by any such professional person, the professional person may

         render periodic billings therefore to the Debtor and the Debtor shall promptly pay the same,

         but each such payment shall be subject to review and approval by this Court as to the

         reasonableness thereof in the manner prescribed by Subsection (a) of this section.

       10.6     Notice of Hearing and Motions Post Confirmation. Upon confirmation of the Plan,

all of the motions, and applications for compensation to professionals, and notices of such hearings

shall be limited to the Debtor, Bankruptcy Administrator and any party of interest directly affected

by such motion or application.

       10.7     Satisfaction of Claims. The rights afforded in this Plan shall be in exchange for and

in complete satisfaction, discharge, and release of all Allowed Claims, liens and encumbrances of any

nature whatsoever, including any interest accrued thereon from and after the Filing Date, against the




 Case 18-80279-CRJ11          Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                        Desc
                               Main Document    Page 23 of 27
                                                                         Monster Concrete and Excavation, Inc.
                                                                                  Case No. 18-80279-CRJ11
                                                                                                    Page 24


Debtor or any of its assets; and, except as otherwise provided herein, on Confirmation, all such

Allowed Claims against the Debtor or its assets, any other or further Allowed Claim based upon any

act or omission, transaction or other activity of any kind or nature that occurred prior to Confirmation

are satisfied, discharged and released.

                                                XI.

                                      CLOSING OF CASE

       11.01 Procedure for Closing Case. If the Court concludes that a hearing on such motion

would be appropriate, such hearing shall be conducted upon notice only to the Debtor, the Bankruptcy

Estate Administrator, and persons specially requesting notices at the hearing on confirmation.

       Respectfully submitted on this 21st day of June 2019.


                                              By: Steve Williams _____________________
                                                Monster Concrete and Excavation, Inc.


                                              /s/ Kevin D. Heard
                                              Kevin D. Heard
                                              Attorney for Debtor

                                              HEARD, ARY & DAURO, LLC
                                              303 Williams Avenue SW
                                              Park Plaza Suite 921
                                              Huntsville, Alabama 35801
                                              Phone: (256) 535-0817
                                              Fax: (256) 535-0818
                                              kheard@heardlaw.com




 Case 18-80279-CRJ11           Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                        Desc
                                Main Document    Page 24 of 27
                                                                             Monster Concrete and Excavation, Inc.
                                                                                      Case No. 18-80279-CRJ11
                                                                                                        Page 25


                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of June 2019, I served a copy of the foregoing Debtor’s Third
Amended Chapter 11 Plan of Reorganization Dated June 21, 2019, on the parties listed below and on the
attached matrix by depositing the same in the United States Mail, postage prepaid and properly addressed, via
electronic mail at the e-mail address below, unless the party being served is a registered participant in the
CM/ECF System for the United States Bankruptcy Court for the Northern District of Alabama, service has
been made by a “Notice of Electronic Filing” pursuant to FRBP 9036 in accordance with subparagraph II.B.4.
of the Court’s Administrative Procedures as indicated below:

Notice will be electronically mailed to:

Lee R Benton lbenton@bcattys.com, kmartin@bacattys.com

Richard Blythe Richard_Blythe@alnba.uscourts.gov; courtmailann@alnba.uscourts.gov

Richard E. O'Neal USAALN.BANKRUPTCY@usdoj.gov

Matthew M Cahill mcahill@bakerdonelson.com, mcleveland@bakerdonelson.com ,
dbivins@bakerdonelson.com

Derek F Meek dmeek@burr.com, mgunnells@burr.com

Notice will not be electronically mailed to:

All parties on the attached matrix were served via U.S. Mail.


                                                        /s/ Kevin D. Heard
                                                        Kevin D. Heard




 Case 18-80279-CRJ11            Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                           Desc
                                 Main Document    Page 25 of 27
Label Matrix for local noticing                **ALA DEPT OF REVENUE LEGAL DIV     **Assured Partners, LLC
1126-8                                         P.O. Box 320001                     4500 Town Center Blvd. Suite 200
Case 18-80279-CRJ11                            Montgomery, AL 36132-0001           Jeffersonville, IN 47130-7149
NORTHERN DISTRICT OF ALABAMA
Decatur
Fri Jun 21 14:25:04 CDT 2019
**Auto Owners Insurance                        **Caterpillar Financial Services    (p)HERC RENTALS INC
Attn: Bankruptcy Dept.                         2120 West End Avenue                ATTN BANKRUPTCY
6101 Anacapri Blvd                             Nashville, TN 37203-5341            27500 RIVERVIEW CENTER BLVD 2ND FLOOR
Lansing, MI 48917-3994                                                             BONITA SPRINGS FL 34134-4328


(p)INTERNAL REVENUE SERVICE                    **Labor Finders                     **Nikhat Shahazad
CENTRALIZED INSOLVENCY OPERATIONS              11426 North Jog Rd.                 c/o Charles Ray, P.C.
PO BOX 7346                                    Palm Beach Gardens, FL 33418-1762   200 West Side Square, Ste. 50
PHILADELPHIA PA 19101-7346                                                         Huntsville, AL 35801-4816


**State of Alabama                             **Sunbelt                           ALABAMA CONCRETE INC.
Dept of Revenue                                2341 Deerfield Dr.                  4200
PO Box 320001                                  Westville, SC 29175                 HUNTSVILLE, AL 35806
Montgomery, AL 36132-0001


Alabama Department of Labor                    Assured Partners                    Assured Partners, LLC.
649 Monroe St.                                 2305 River Rd                       2229 Rocky Ridge Rd.
Montgomery,AL 36131-0099                       Louisville, KY 40206-1010           Birmingham, AL 35216-4479



AssuredPartners                                Lee R. Benton                       Richard Blythe
2305 River Road                                Benton & Centeno, LLP               BA Decatur
Louisville, KY 40206-1010                      2019 Third Avenue North             P O Box 3045
                                               Birmingham, AL 35203-3301           Decatur, AL 35602-3045


Richard M Blythe                               Briar Patch, LLC                    Buffalo Rock Company
United States Bankruptcy Administrator         c/o Lee R. Benton                   c/o Burr & Forman LLP
PO Box 3045                                    Benton & Centeno, LLP               420 North 20th Street
Decatur, AL 35602-3045                         2019 3rd Avenue North               Suite 3400
                                               Birmingham, AL 35203-3301           Birmingham, AL 35203-5210

Matthew M Cahill                               Capital One Bank (USA), N.A.        Cardinal Equity
Baker, Donelson, Bearman, Caldwell & Ber       PO Box 71083                        30 Wall Street
420 20th Street North                          Charlotte, NC 28272-1083            New York, NY 10005-2201
Suite 1600
Birmingham, AL 35203-5202

Caterpillar Financial Services Corporation     Gibralter Capital Advance           Kevin D. Heard
Baker Donelson, PC                             400 Skikie Blvd. Ste 375            Heard, Ary & Dauro, LLC
c/o Matthew M. Cahill                          Northbrook, IL 60062-7928           303 Williams Avenue SW
420 20th Street North                                                              Park Plaza Suite 921
Suite 1400                                                                         Huntsville, AL 35801-6012
Birmingham, AL 35203-3221
Insolvency Section Internal Revenue Service    Littlebit Properties, LLC           Mack Financial Services
801 Broadway                                   c/o Lee R. Benton                   P.O. Box 26131
MDP 146, Room 285                              Benton & Centeno, LLP               Greensboro, NC 27402-6131
Nashville, TN 37203-3816                       2019 3rd Avenue North
                                               Birmingham, AL 35203-3301
                Case 18-80279-CRJ11           Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52         Desc
                                               Main Document    Page 26 of 27
Derek F Meek                                         Michael LeBlanc                                      Monster Concrete and Excavation, Inc
Burr & Forman LLP                                    6063 Morganton Road                                  4507 Triana Blvd
420 North 20th Street                                Greenback, TN 37742-3535                             Huntsville, AL 35805-5707
Suite 3400
Birmingham, AL 35203-3284

Monster Concrete and Excavation, inc.                Nihkat Shahzad                                       Richard E. O’Neal
6063 Morganton Road                                  Charles Ray, PC                                      Assistant U.S. Attorney
Greenback, TN 37742-3535                             200 West Side Square                                 1801 4th Avenue North
                                                     Suite 50                                             Birmingham, AL 35203-2101
                                                     Huntsville, AL 35801-4816

Raven Crane and Equipment Co.                        (p)SPRINT NEXTEL CORRESPONDENCE                      Steering Committee
196 Quigley Blvd. Ste. B                             ATTN BANKRUPTCY DEPT                                 c/o Akin Gump Strauss Hauer & Feld LLP
New Castle, DE 19720-4176                            PO BOX 7949                                          One Bryant Park
                                                     OVERLAND PARK KS 66207-0949                          Bank of America Tower
                                                                                                          New York, NY 10036-6745

Steve Williams
4507 Triana Blvd
Huntsville, AL 35805-5707




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


**Herc Rentals Inc.                                  **Internal Revenue Service                           Sprint Corp.
212 Lime Quarry Rd                                   Attn: Bankruptcy Department                          Attn Bankruptcy Dept
Madison, AL 35758                                    801 Tom Martin Road, Room 126                        PO Box 7949
                                                     Birmingham, AL 35211                                 Overland Park KS 66207-0949




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Caterpillar Financial Services Corporation        End of Label Matrix
2120 West End Avenue                                 Mailable recipients    39
Nashville, TN 37203-5341                             Bypassed recipients     1
                                                     Total                  40




                Case 18-80279-CRJ11               Doc 237 Filed 06/21/19 Entered 06/21/19 16:07:52                            Desc
                                                   Main Document    Page 27 of 27
